Acknowledgments
1. 	Applicant’s amendment, filed on 12/22/2021 is acknowledged.  Accordingly claim(s) 1-3, 6-9, 21-23, 26-27 and 29-44 remain pending.
2.	Claim(s) 4-5, 10-20, 24-25 and 28 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220103, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
5.	Applicant’s response, filed on 12/22/2021, has fully been considered are is persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claim(s) obviates the 35 USC 112(a) and 35 USC 112(b) rejections set forth in the prior office action.
Examiner’s response to Applicant’s Argument #1:
Applicant’s argument that the amended claim(s) obviates the 35 USC 112(a) and 35 USC 112(b) rejections set forth in the prior office action has fully been considered and is 
persuasive; therefore, the rejection(s) are withdrawn. 
Allowable Subject Matter
6.	Claim(s) 1-3, 6-9, 21-23, 26-27 and 29-44 are allowed, subject to the Examiner’s amendment described below.





Reasons for Allowance
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2013/0117555 to Yang) which discloses this invention provides a method and system for data encryption and decryption in data transmission through the web. The method includes: a browser sends a cryptographic information acquisition request to a cryptographic information providing equipment; the cryptographic information providing equipment sends cryptographic information back to the browser via an HTTPS channel; the cryptographic information includes a cryptographic algorithm and a cryptographic index; the browser uses the cryptographic algorithm to encrypt the data to be transmitted, and sends the encrypted data and the cryptographic index to the web server via an HTTP channel; the web server obtains the cryptographic algorithm corresponding to the cryptographic index from the cryptographic information providing equipment, then decrypts the encrypted 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 21 and 35, specifically the combination of steps of:
receiving via the communications network, by payment processing computing equipment associated with a payment processor, a request for an executable encryption function code to encrypt payment information associated with the online purchase transaction from the client software on the user computing equipment; in response to the received request for the executable encryption function code to encrypt the payment information associated with the online purchase transaction, the payment processing | computing equipment providing, to the user computing equipment via the communications network, as recited in claim(s) 1, 21 and 35.  Moreover, the missing claimed elements from Yang are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Yang disclosures because it is not common to: receiving via the communications network, by payment processing computing equipment associated with a payment processor, a request for an executable encryption function code to encrypt payment information associated with the online purchase transaction from the client software on the user computing equipment; in response to the received request for the executable encryption function code to encrypt the payment information associated with the online purchase transaction, the payment processing | computing equipment providing, to the user computing equipment via the communications network.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-3, 6-9, 22-23, 26-27, 29-34 and 36-44 are also allowable for the same reason(s) described above.

8.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        1/3/2022